Exhibit 10.3

EXECUTION VERSION

TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into effective as of
the 1st day of July, 2018, by and between MSG Sports & Entertainment, LLC, a
Delaware limited liability company with an address at Two Pennsylvania Plaza,
New York, New York 10121 (“Lessor”), and Charles F. Dolan, an individual with an
address at c/o Dolan Family Office, LLC, 340 Crossways Park Drive, Woodbury, NY
11797 (“Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor is the lessee and the operator of a Gulfstream Aerospace GV-SP
(G550) aircraft, manufacturer’s serial number 5264, United States registration
N551 TG (the “Aircraft”); and

WHEREAS, Lessor has employed or engaged a fully-qualified and credentialed
flight crew to operate the Aircraft; and

WHEREAS, Lessor has agreed to lease the Aircraft, with flight crew, to Lessee on
a “time sharing” basis as defined in Section 91.501(c)(1) of the Federal
Aviation Regulations (“FAR”) upon the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Lessor and Lessee,
intending to be legally bound, hereby agree as follows:

1. Lease of Aircraft.

(a) Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of
FAR Section 91.501(b)(6) and Section 91.501(c)(1) and this Agreement, and to
provide a fully-qualified and credentialed flight crew for all flights to be
conducted hereunder during the Term (as defined in Section 13) hereof. The
parties acknowledge and agree that this Agreement did not result in any way from
any direct or indirect advertising, holding out or soliciting on the part of
Lessor or any person purportedly acting on behalf of Lessor. Lessor and Lessee
intend that the lease of the Aircraft effected by this Agreement shall be
treated as a “wet lease” pursuant to which Lessor provides transportation
services to Lessee in accordance with FAR Section 91.501(b)(6) and
Section 91.501(c)(1).

(b) Notwithstanding the foregoing, the parties agree that if a trip by Lessee
causes or will cause the Aircraft to be at a remote location away from Republic
Airport, Farmingdale, New York (“Lessee’s Location”), Lessee shall, at Lessor’s
request, permit the Aircraft to be relocated from Lessee’s Location to Republic
Airport, Farmingdale, New York or other location designated by Lessor (and
thereafter shall be returned to Lessee’s Location) if Lessor requires use of the
Aircraft directly or for one of its affiliated non-exclusive lessees, but only
if such itinerary will not unreasonably delay or interfere with any scheduled
flight by Lessee. In that event, (i) Lessee’s then current Lease of the Aircraft
shall terminate effective as of initial engine start-up for the departure flight
from Lessee’s Location; (ii) Lessor or its affiliated non-exclusive lessee shall
pay all costs incurred during the period in which the Aircraft is away from
Lessee’s Location, including all occupied and deadhead legs to ferry the
Aircraft from Lessee’s Location and back; and (iii) a new lease by Lessee shall
begin effective as of final engine shut-down upon return of the Aircraft to
Lessee’s Location.

2. Payment for Use of Aircraft. Lessee shall pay Lessor the following actual
expenses of each flight conducted under this Agreement, not to exceed the
maximum amount legally payable for such flight under FAR
Section 91.501(d)(1)-(10):

(a) fuel, oil, lubricants and other additives;



--------------------------------------------------------------------------------

(b) travel expenses of crew, including food, lodging and ground transportation;

(c) hangar and tie-down costs away from the Aircraft’s base of operation;

(d) additional insurance obtained for the specific flight at the request of
Lessee;

(e) landing fees, airport taxes and similar assessments;

(f) customs, foreign permit and similar fees directly related to the flight;

(g) in-flight food and beverages;

(h) in-flight telecommunication expenses;

(i) passenger ground transportation; and

(j) flight planning and weather contract services.

Lessee shall be obligated to reimburse Lessor for the actual expenses set forth
in Section 2(a)-(j) for occupied legs and for deadhead flights. Nothing herein
shall prevent Lessor from utilizing empty space on any flight leg in which case
Lessor and Lessee agree to adjust in good faith the expenses of any such flight
segment.

3. Operational Control of Aircraft. Lessor and Lessee intend and agree that on
all flights conducted under this Agreement, Lessor shall have complete and
exclusive operational control over the Aircraft, its flight crews and
maintenance, and complete and exclusive possession, command and control of the
Aircraft. Lessor shall have complete and exclusive responsibility for
scheduling, dispatching and flight following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. Lessee
shall have no responsibility for scheduling, dispatching or flight following on
any flight conducted under this Agreement, nor any right over initiating,
conducting or terminating any such flight. Nothing in this Agreement is intended
or shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by Lessor.

4. Scheduling.

(a) Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Lessee or the
designated authorized representative(s) of Lessee shall submit scheduling
requests under this Agreement to the designated authorized representative(s) of
Lessor. Requests for flight time shall be in such form (whether oral or written)
mutually convenient to, and agreed upon by, the parties. In addition to proposed
schedules and flight times, Lessee shall upon request provide Lessor with the
following information for each proposed flight prior to scheduled departure:
(i) proposed departure point; (ii) destination; (iii) date and time of flight;
(iv) the number of anticipated passengers; (v) the nature and extent of luggage
to be carried; (vi) the date and time of a return flight, if any; and (vii) any
other pertinent information concerning the proposed flight that Lessor or the
flight crew may request.

(b) Subject to Aircraft and crew availability and to any usage limitations
established by Lessor, Lessor shall use its good faith efforts, consistent with
Lessor’s approved policies, in order to accommodate the needs of Lessee, to
avoid conflicts in scheduling, and to enable Lessee to enjoy the benefits of
this Agreement; however, Lessee acknowledges and agrees that notwithstanding
anything in this Agreement to the contrary, (i) Lessor shall have sole and
exclusive final authority over the scheduling of the Aircraft; and (ii) the
needs of Lessor for the Aircraft shall take precedence over Lessee’s rights and
Lessor’s obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) Although every good faith effort shall be made to avoid its occurrence, any
flight scheduled under this Agreement is subject to cancellation by either party
without incurring liability to the other party. In the event that cancellation
is necessary, the canceling party shall provide the maximum notice practicable.

5. Billing. Lessor shall pay all expenses relating to the operation of the
Aircraft under this Agreement (in accordance with Section 2 hereof) on a monthly
basis. Promptly after execution of this Agreement, Lessee agrees to maintain
with Lessor an appropriate agreed-upon advance deposit, to be applied by Lessor
against any amounts payable by Lessee under this Agreement. As soon as possible
after the end of each monthly period during the Term, Lessor shall provide to
Lessee an invoice showing all use of the Aircraft by Lessee under this Agreement
during that month and a complete accounting detailing all amounts payable by
Lessee pursuant to Section 2 for that month, including such detail supporting
all expenses paid or incurred on Lessee’s behalf and the amount required to
replenish the advance deposit to the agreed amount. Lessee shall pay all amounts
due to Lessor under this Section 5 not later than thirty (30) days after receipt
of the invoice therefor.

6. Maintenance of Aircraft. Lessor shall be solely responsible for securing
maintenance, preventive maintenance and inspections of the Aircraft (utilizing
an inspection program listed in FAR Section 91.409(f)), and shall take such
requirements into account in scheduling the Aircraft hereunder.

7. Flight Crew.

(a) Lessor shall employ or engage and pay all salaries, benefits and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under this Agreement. Lessor may use temporary
flight crewmembers for a flight under this Agreement only if any such temporary
crewmember is FlightSafety (or SimuFlite) trained, is current on the Aircraft
and satisfies all of the requirements and conditions under the insurance
coverage for the Aircraft. All flight crewmembers shall be included on any
insurance policies that Lessor is required to maintain hereunder.

(b)The qualified flight crew provided by Lessor shall exercise all of its duties
and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FARs. The Aircraft shall be operated
under the standards and policies established by Lessor. Final authority to
initiate or terminate each flight, and otherwise to decide all matters relating
to the safety of any given flight or requested flight, shall rest with the
pilot-in-command of that flight. The pilot-in-command may, in its sole
discretion, terminate any flight, refuse to commence any flight, or take any
other action that, in the judgment of the pilot-in-command, is necessitated by
considerations of safety. No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person. Lessor shall not be liable to
Lessee or any other person for loss, injury or damage occasioned by the delay or
failure to furnish the Aircraft and flight crew pursuant to this Agreement for
any reason.

8. Insurance.

(a) At all times during the Term of this Agreement, Lessor shall maintain (or
cause to be maintained) at its sole cost and expense (i) all risk, both ground
and in-flight hull, including hull war risks, insurance in an amount equal to
the most recent appraised fair market value of the Aircraft; and (ii) liability
coverage covering passengers, non-passengers, third party liability (including
war risk AV 52) and property damage of not less than three hundred million
($300,000,000) United States dollars for each occurrence but sublimited to
twenty five million ($25,000,000) United States dollars for each occurrence and
aggregate with respect to Personal Injury Liability.

(b) Any policies of aircraft and liability insurance carried in accordance with
this Section 8 and any policies taken out in substitution or replacement of any
such policies (i) shall name Lessee

 

3



--------------------------------------------------------------------------------

and his employees, agents, licensees and guests as additional insureds (without
responsibility for premiums) with respect to the liability coverage; (ii) shall
waive any right of set-off and any right of subrogation against any of the
additional insureds; (iii) shall provide for thirty (30) days written notice to
Lessee by such insurer of cancellation, change, non-renewal or reduction (seven
(7) days in the case of war risk and allied perils coverage or such shorter
period as is customarily available in the industry); (iv) shall be primary, not
subject to any co-insurance clause, not contributory or subject to offset with
respect to any other policies in force; and (vi) shall include a severability of
interest clause providing that the policies will operate in the same manner to
give each insured the same protection as if there were a separate policy issued
to each insured except for the limit of liability.

(c) Lessor shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing. Lessee also acknowledges that any trips scheduled to the
European Union may require Lessor to purchase additional insurance to comply
with local regulations. The cost of all additional flight-specific insurance
shall be borne by Lessee as set forth in Section 2(d) hereof.

(d) Each party agrees that it will not do any act or voluntarily suffer or
permit any act to be done whereby any insurance required hereunder shall or may
be suspended, impaired or defeated. In no event shall Lessor suffer or permit
the Aircraft to be used or operated under this Agreement without such insurance
being fully in effect.

(e) Lessor shall ensure that worker’s compensation insurance with all-states
coverage is provided for the Aircraft’s crew and maintenance personnel.

(f) Lessor shall deliver certificates of insurance to Lessee with respect to the
insurance required or permitted to be provided by it hereunder not later than
the first flight of the Aircraft under this Agreement and upon the renewal date
of each policy.

9. Taxes. Lessee shall be responsible for paying, and Lessor shall be
responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable Federal transportation taxes and sales, use or other
excise taxes imposed by any governmental authority in connection with any use of
the Aircraft by Lessee hereunder. Each party shall indemnify the other party
against any and all claims, liabilities, costs and expenses (including
attorney’s fees as and when incurred) arising out of its breach of this
undertaking.

10. Lessee’s Representations and Warranties. Lessee represents and warrants
that:

(a) He will not use the Aircraft for the purposes of providing transportation of
passengers or cargo in air commerce for compensation or hire or for common
carriage.

(b) He shall refrain from incurring any mechanic’s or other liens in connection
with inspection, preventive maintenance, maintenance or storage of the Aircraft,
and shall not attempt to convey, mortgage, assign, lease or in any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien.

(c) He shall not lien or otherwise encumber or create or place any lien or other
encumbrance of any kind whatsoever, on or against the Aircraft for any reason.
He also will ensure that no liens or encumbrances of any kind whatsoever are
created or placed against the Aircraft for claims against Lessee or by Lessee.

(d) He will abide by and conform to all laws, governmental and airport orders,
rules and regulations, as shall be imposed upon the lessee of an aircraft under
a time sharing agreement, and applicable company policies of Lessor.

 

4



--------------------------------------------------------------------------------

11. Lessor’s Representations and Warranties. Lessor represents and warrants that
it will abide by and conform to all such laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft pursuant to this Agreement.

12. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
LESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO ITS CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON FOR ANY INCIDENTIAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, HOWEVER ARISING.

13. Term. The term of this Agreement (the “Term”) shall commence on the
effective date hereof and expire on June 30, 2019, and thereafter shall
automatically renew for successive one-year terms unless either party provides
written notice not less than 30 days prior to the expiration of the current
term. Notwithstanding the foregoing, (i) this Agreement shall terminate
effective on the date specified in a written notice from Lessor to Lessee to the
effect that Lessor no longer operates any aircraft, which notice shall be given
by Lessor to Lessee as soon as reasonably practicable after Lessor becomes aware
that such is or will be the case, (ii) Lessor shall have the right to terminate
this Agreement upon termination of that certain Aircraft Dry Lease Agreement,
effective as of July 1, 2018, between Lessor and Lessee, for Lessor’s use of
Lessee’s Gulfstream Aerospace G-V aircraft, manufacturer’s serial number 639,
United States registration N501CV, and (iii) either party shall have the right
to terminate this Agreement (a) immediately upon breach of the terms of this
Agreement by the other party, or (b) for any reason or no reason by written
notice given to the other party not less than ten (10) days prior to the
proposed termination date.

14. Limitation of Liability. The parties, for themselves and on behalf of their
representatives, guests, invitees, licensees and employees, covenant and agree
that the insurance described in Section 8 hereof shall be the sole recourse for
any and all liabilities, claims, demands, suits, causes of action, losses,
penalties, fines, expenses or damages, including attorneys fees, court costs and
witness fees, attributable to the use, operation or maintenance of the Aircraft
pursuant to this Agreement or performance of or failure to perform any
obligation under this Agreement, except in the event that Lessor fails to obtain
and maintain the insurance required hereunder or in the event of the gross
negligence of the party at fault.

15. Relationship of Parties. Lessor is strictly an independent contractor
lessor/provider of transportation services with respect to Lessee. Nothing in
this Agreement is intended, nor shall it be construed so as, to constitute the
parties as partners or joint venturers or principal and agent. All persons
furnished by Lessor for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered Lessor’s employees or agents.

16. Governing Law; Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, determined
without regard to its conflicts of laws principles. If any provision of this
Agreement conflicts with any statute or rule of law of the State of New York, or
is otherwise unenforceable, such provision shall be deemed null and void only
the extent of such conflict or unenforceability, and shall be deemed separate
from, and shall not invalidate, any other provision of this Agreement.

17. Amendment. This Agreement may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.

18. Counterparts. This Time Sharing Agreement may for all purposes be executed
in several counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not have executed the same counterpart of this Agreement. Each
party may transmit its signature by confirmed facsimile or PDF transmission, and
such signatures shall have the same force and effect as an original signature.

 

5



--------------------------------------------------------------------------------

19. Successors and Assigns. This Time Sharing Agreement shall be binding upon
the parties hereto, and their respective heirs, executors, administrators, other
legal representatives, successors and assigns, and shall inure to the benefit of
the parties hereto, and, except as otherwise provided herein, to their
respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns. Lessee agrees that he shall not directly or
indirectly sublease, assign, transfer, pledge or hypothecate this Agreement or
any part hereof (including any assignment or transfer pursuant to the laws of
intestacy) without the prior written consent of Lessor, which may be given or
withheld by Lessor in its sole and absolute discretion.

20. Notices. All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, PDF or confirmed facsimile
transmission, as the case may be. Such notices shall be addressed to the parties
at the addresses set forth above, or to such other address as may be designated
by any party in a writing delivered to the other in the manner set forth in this
Section 19. Notices sent by certified or registered mail shall be deemed
received three (3) business days after being mailed. All other notices shall be
deemed received on the date delivered. Routine communications may be made by
e-mail to Lessor at joe.yospe@msg.com and to Lessee at officer@dfollc.com or fax
to Lessor at 212-465-6148 and to Lessee at (516) 226-1155.

21. Truth-in-Leasing Compliance. Lessor, on behalf of Lessee, shall (i) mail a
copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within twenty four (24) hours of its execution;
(ii) notify the nearest Flight Standards District Office at least forty-eight
(48) hours prior to the first flight by Lessor under this Agreement of the
registration number of the Aircraft, and the location of the airport of
departure and departure time of the first flight; and (iii) carry a copy of this
Agreement onboard the Aircraft at all times when the Aircraft is being operated
under this Agreement.

22. TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23:

(a) LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF EXECUTION OF
THIS AGREEMENT OR SINCE ITS MANUFACTURE. THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR
PART 91 FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(b) LESSOR HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF
THE AIRCRAFT FOR ALL OPERATIONS UNDER THIS AGREEMENT.

(c) EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(d) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(the remainder of this page has been left blank)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Time Sharing Agreement
effective as of the date first above written.

 

LESSOR: MSG Sports & Entertainment, LLC By:   /s/ Donna Coleman Name:  Donna
Coleman Title:    EVP & Chief Financial Officer

 

LESSEE: Charles F. Dolan /s/ Charles F. Dolan

 

7